Opinion by
Mjr. Justice Green,
It cannot be doubted, and is not really contested, that the acts of Jan 4, 1859, P. L. 828, and April 15, 1867, P. L. 1238, conferred upon the citjr councils the power to levy the tax in question. The ordinance of March 12, 1892, passed by the councils, was a lawful exercise of that power, and the only question in dispute is whether, in imposing a brokerage tax upon two designated classes of brokers, and not upon all other classes of brokers, the provision of the constitution of 1874 which directs that taxation shall be uniform upon the same class of objects within the territorial limits of the authority levying the tax, is contravened. We are unable to see that there is any *65violation of that provision in this case. It is true that two classes of brokers only are named, to wit, merchandise brokers and real estate brokers, but all the members of each class are taxed alike. There might be very sufficient reasons for taxing' the business of stock brokers either by an act of the legislature or by an authorized municipal ordinance, yet it could hardly be contended that such taxation would be void if all other classes' of brokers were not included.
In a very able opinion by Judge McPherson of Dauphin Common Pleas, in the case of Com’th v. Germania Brewing Co., 145 Pa. 83, the whole subject of classification in taxation was thoroughly reviewed. The entire opinion was adopted by this court on appeal. We there held that the provision of the act of June 30, 1885, P. L. 199, which excepted manufacturers of liquor and gas from the general exemption of manufacturing companies from taxation, was not in conflict with the constitutional provision requiring uniformity of taxation. Said Judge McPherson in the opinion: “ Doubtless all corporations of every kind may for some purposes be put into one class; so majr all manufacturing corporations; but this is not the limit of proper divisibility. Manufacturing corporations are themselves of diverse kinds depending on their respective business; ■ and we can see no reason, and have heard of none, why the legislature may not, if it please, put into one class and tax it, the companies which manufacture liquor and gas, while it leaves all other manufacturing companies untaxed.”
In Roup’s Case, 81* Pa. 211, passing upon the constitutional validity of an act which classified real estate into three different classes subjecting them to different rates of taxation, we held that “ the power to classify the subjects of taxation is not taken away by the new constitution.”
In Germania Life Insurance Co. v. Commonwealth, 85 Pa. 513, we said: “We are of opinion that under the 9th article of the new constitution, the legislature has power to classifj1- the subjects of taxation, and that foreign insurance companies may' be placed in a class bjT themselves, and distinct from domestic insurance companies, and may be taxed independently and differently.”
In many other cases the power of the legislature to classify the subjects of taxation and tax the classes differently, without *66violating the constitutional provision, has been affirmed by this court, but it is unnecessary to extend the citations. In this case the subject of taxation being brokers, and there being many different kinds of brokers, we are of opinion that the classification of the different kinds and the taxation of some of them, constitute a lawful exercise of the taxing power, although there may be other classes of brokers „that are not taxed. It is almost needless to add that we do not regard this tax as an income tax.
Judgment affirmed.